












STOCKHOLDER’S AGREEMENT

DATED AS OF

May 7, 2014

AMONG

PAPA MURPHY’S HOLDINGS, INC.

AND

LEP PAPA MURPHY’S HOLDINGS, LLC








--------------------------------------------------------------------------------




THIS STOCKHOLDER’S AGREEMENT (this “Agreement”)
dated as of May 7, 2014 among:
(i)    Papa Murphy’s Holdings Inc., a Delaware corporation (the “Company”); and
(ii)    LEP Papa Murphy’s Holdings, LLC (collectively, with its permitted
assignees as contemplated by Section 4.01(b), “Lee Equity”).
W I T N E S S E T H :
WHEREAS, in connection with underwritten initial public offering of Common Stock
of the Company (the “Initial Public Offering”), it is the intention of the
parties hereto to enter into this Agreement to govern Lee Equity’s rights with
respect to the Company.
NOW, THEREFORE, for good and valuable consideration the sufficiency and adequacy
of which is hereby acknowledged, the parties hereto agree as follows:
ARTICLE 1
DEFINITIONS
SECTION 1.01.     Definitions.
(a)    The following terms, as used herein, have the following meanings:
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such Person;
provided that no securityholder of the Company shall be deemed an Affiliate of
any other securityholder solely by reason of an investment in the Company. For
the purpose of this definition, the term “control” (including, with correlative
meanings, the terms “controlling”, “controlled by” and “under common control
with”), as used with respect to any Person, shall mean the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such Person, whether through the ownership of voting securities,
by contract or otherwise.
“Board” means the board of directors of the Company.
“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York City are authorized by law to close.
“Change in Control” means any transaction whereby (i) any Person or Persons or
“group” (other than Lee Equity and its Affiliates) becomes the “beneficial
owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act), directly or
indirectly, in one or a series of transactions, of more than 50% of the total
voting power

    



--------------------------------------------------------------------------------




or economic interest of the Company (or any entity which controls the Company or
which is a successor to all or substantially all of the assets of the Company),
including by way of issuance, merger, consolidation, tender or exchange offer or
otherwise, or (ii) all or substantially all of the consolidated assets of the
Company and its Subsidiaries are sold to any Person or Persons or “group” (other
than Lee Equity and its Affiliates). For the avoidance of doubt, neither the
Initial Public Offering nor any secondary public offering shall be deemed a
Change in Control.
“Charter” means the Fifth Amended and Restated Certificate of Incorporation of
the Company, as the same may be amended from time to time.
“Common Stock” means the Company’s common stock, par value $0.01 per share, and
any stock into which such Common Stock may thereafter be converted, changed,
reclassified or exchanged.
“Company Securities” means (i) the Common Stock, (ii) any preferred stock, (iii)
any other common stock issued by the Company and (iv) any securities convertible
into or exchangeable for, or options, warrants or other rights to acquire,
Common Stock or any other common stock issued by the Company.
“Credit Agreement” means that certain Credit Agreement, dated as of October 25,
2013, by and among PMI Holdings Inc. as borrower and the lender parties thereto,
as in effect as of the date hereof (and without giving effect to any future
modification, amendment or supplement thereof).
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Lee Equity Nominees” means the members of the Board designated by Lee Equity.
“Leverage Ratio” has the meaning ascribed to such term in the Credit Agreement.
“Person” means an individual, corporation, limited liability company,
partnership, association, trust or other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.
“Securities Act” means the Securities Act of 1933, as amended.
“Stockholder” means each Person (other than the Company) who, at any relevant
determination date, shall be a party to or bound by this Agreement (as may be
amended from time to time) so long as such Person shall “beneficially own” (as
such term is defined in Rule 13d-3 of the Exchange Act) any Company Securities.

2



--------------------------------------------------------------------------------




“Subsidiary” means, with respect to any Person, any entity of which securities
or other ownership interests having ordinary voting power to elect a majority of
the board of directors or other persons performing similar functions are at the
time directly or indirectly owned by such Person.
“Transfer” means, with respect to any Company Securities, (i) when used as a
verb, to sell, assign, dispose of, exchange, pledge, encumber, hypothecate or
otherwise transfer such Company Securities or any participation or interest
therein, whether directly or indirectly, or agree or commit to do any of the
foregoing and (ii) when used as a noun, a direct or indirect sale, assignment,
disposition, exchange, pledge, encumbrance, hypothecation, or other transfer of
such Company Securities or any participation or interest therein or any
agreement or commitment to do any of the foregoing.
(b)    Other Definitional and Interpretive Matters. Unless otherwise expressly
provided, for purposes of this Agreement, the following rules of interpretation
shall apply:
Headings. The provision of a Table of Contents, the division of this Agreement
into Articles, Sections and other subdivisions and the insertion of headings are
for convenience of reference only and shall not affect or be utilized in
construing or interpreting this Agreement. All references in this Agreement to
any “Section” are to the corresponding Section of this Agreement unless
otherwise specified.
Herein. The words such as “herein,” “hereinafter,” “hereof,” and “hereunder”
refer to this Agreement as a whole and not merely to a subdivision in which such
words appear unless the context otherwise requires.
Including. Wherever the word “include,” “includes,” or “including” is used in
this Agreement, it shall be deemed to be followed by the words “without
limitation”.
ARTICLE 2
CORPORATE GOVERNANCE
SECTION 2.01.     Board of Directors; Board Nominees; Committees.
(a)    Concurrently with the Initial Public Offering, the Board shall consist of
seven (7) directors comprised of the following: (i) the Lee Equity Nominees
shall be Benjamin Hochberg, Yoo Jin Kim, Thomas H. Lee, and Achi Yaffe (ii) the
independent director shall be John Shafer and (iii) the final two (2) directors
shall be Ken Calwell and John Barr. The Chairman of the Board shall be John
Barr. No later than the first anniversary of the Initial Public Offering, the
Board shall be increased in size to nine (9) directors and shall be comprised of
the following: (i) the Lee Equity Nominees, (ii)

3



--------------------------------------------------------------------------------




the independent directors shall be John Shafer and four (4) other independent
directors, and (iii) the final two directors shall be Ken Calwell and John Barr.
(b)    From and after the first anniversary of the Initial Public Offering, so
long as Lee Equity owns: (i) 20% or more of the issued and outstanding Common
Stock of the Company (excluding any subsequent acquisition of Common Stock,
other than Common Stock acquired from the Company in a privately negotiated
transaction), Lee Equity shall be entitled to designate to the Board at least
two (2) of the Board’s nine (9) directors or (ii) less than 20%, but at least
10% of the issued and outstanding Common Stock of the Company (excluding any
subsequent acquisition of Common Stock, other than Common Stock acquired from
the Company in a privately negotiated transaction), Lee Equity shall be entitled
to designate to the Board at least one (1) of the Board’s nine (9) directors.
(c)    The Company agrees to cause each individual designated pursuant to this
Section 2.01 or Section 2.02 to be nominated to serve as a director on the
Board, or as Chairman of the Board, and to take all other necessary actions
(including calling a special meeting of the Board and/or stockholders or
expanding the size of the Board) to ensure that the composition of the Board is
as set forth in this Section 2.01 and to otherwise implement the provisions of
this Section 2.01 and Section 2.02. For the avoidance of doubt, the Company
agrees to expand the size of the Board to ensure that that the composition of
the Board is as set forth in Sections 2.01(a) and 2.01(b).
SECTION 2.02.     Vacancies. If, as a result of death, disability, retirement,
resignation, removal or otherwise, there shall exist or occur any vacancy of a
Lee Equity Nominee on the Board, Lee Equity may designate another individual
(the “Replacement Nominee”) to fill such vacancy and serve as a director on the
Board.
SECTION 2.03.     Reimbursement of Director Expenses. The Company shall
reimburse all reasonable and documented out-of-pocket expenses incurred by the
Lee Equity Nominees in connection with traveling by first or business class on a
commercial air carrier to and from and attending meetings of the Board and while
conducting business at the request of the Company.
SECTION 2.04.     Corporate Opportunities. In furtherance of, and without
limiting what is set forth in the Charter, except as may be otherwise expressly
agreed in writing by the Company and Lee Equity and its Affiliates, the Company,
on behalf of itself and its subsidiaries, renounces any interest or expectancy
of the Company and its subsidiaries in, or in being offered an opportunity to
participate in, business opportunities, which are from time to time presented to
Lee Equity or any of its managers, officers, directors, agents, stockholders,
members, partners, Affiliates and subsidiaries (other than the Company and its
Subsidiaries), even if the opportunity is one that the Company or its
Subsidiaries might reasonably be deemed to have pursued or had the ability or
desire to pursue if granted the opportunity to do so, and no such person or

4



--------------------------------------------------------------------------------




entity shall be liable to the Company or any of its Subsidiaries for breach of
any fiduciary or other duty, as a director or officer or otherwise, by reason of
the fact that such person or entity pursues or acquires such business
opportunity, directs such business opportunity to another person or entity or
fails to present such business opportunity, or information regarding such
business opportunity, to the Company or its Subsidiaries unless, in the case of
any such person who is a director or officer of the Company, such business
opportunity is expressly offered to such director or officer in writing solely
in his or her capacity as a director or officer of the Company. The alteration,
amendment, addition to or repeal of this Section 2.04, shall not eliminate or
reduce the effect of this Section 2.04 in respect of any business opportunity
first identified or any other matter occurring, or any cause of action, suit or
claim that, but for this Section 2.04, would accrue or arise, prior to such
alteration, amendment, addition, repeal or adoption.
SECTION 2.05.     Approvals. For so long as Lee Equity and its Affiliates own
25% or more of the issued and outstanding Common Stock of the Company (excluding
any subsequent acquisition of Common Stock, other than Common Stock acquired
from the Company in a privately negotiated transaction), the Company and its
Subsidiaries shall not take any of the following actions without the prior
written consent of Lee Equity:
(a)    issue Company Securities or equity securities of any of the Company’s
Subsidiaries other than the granting of options or shares of Common Stock to
members of the Company’s management or the issuance of shares of Common Stock in
connection with the exercise of such options;
(b)    declare or pay any non-pro rata dividends or other non-pro rata
distributions in respect of the Company Securities;
(c)    incur any indebtedness for borrowed money (other than indebtedness
incurred under that certain existing revolver of up to $10,000,000 under the
Credit Agreement or in connection with the refinancing of the Company’s existing
indebtedness) that would cause the Leverage Ratio to exceed 4.5x at the time of
such incurrence;
(d)        effect any merger, recapitalization, issuance of Company Securities
or other adjustment in voting rights, in one or any series of related
transactions, if such event would result in a Change in Control of the Company;
(e)        adopt a new equity-based incentive plan, make any increase to the
maximum number of shares of Common Stock available to participants in the
Company’s existing equity-based incentive plans or materially change the vesting
schedule, or terminate any of the Company’s existing equity-based incentive
plans;
(f)    make any material investment in, or acquire or dispose of, any material
assets or entity (other than investments in wholly-owned subsidiaries), in each

5



--------------------------------------------------------------------------------




case in excess of $25,000,000, or enter into any material joint ventures,
partnerships or similar arrangements;
(g)    hire or terminate the employment of the Chief Executive Officer of the
Company (the “CEO”);
(h)    materially increase the salary of the CEO (other than increases for
standard cost of living adjustments) or make any material change to the bonus
structure applicable to the CEO as is in effect as of the date hereof;
(i)    amend the Charter or bylaws of the Company in any manner adverse to Lee
Equity;
(j)    materially change the Company’s business of being the owner and/or
franchisor of stores and restaurants that sell or serve pizza and other food
items; or
(k)    change the number of directors of the Company.
ARTICLE 3
CONFIDENTIAL INFORMATION
SECTION 3.01.    Confidentiality.
(a)    The Company acknowledges and agrees that (i) Lee Equity may disclose
Confidential Information to its Affiliates, representatives and advisors, (ii)
any Lee Equity Nominee may disclose Confidential Information to Lee Equity and
its Affiliates, representatives and advisors, (iii) Lee Equity and its
Affiliates may disclose Confidential Information if requested or required by
law, judicial or governmental order, deposition, interrogatory, subpoena, civil
investigation, demand, discovery request or similar process (provided that if
such disclosure is requested rather than required under applicable law, Lee
Equity shall, to the extent permitted by applicable law, promptly notify the
Company prior to any such disclosure to the extent practicable and cooperate
with the Company, at the Company’s sole cost and expense, in any attempts it may
make to obtain a protective order or other appropriate assurance that
confidential treatment will be afforded the Confidential Information) and (iv)
for so long as Lee Equity own 10% or more of the issued and outstanding Common
Stock of the Company (excluding any subsequent acquisition of Common Stock,
other than Common Stock acquired from the Company in a privately negotiated
transaction), Lee Equity and its Affiliates (a) will be granted access to
customary non-public information of the Company and members of the Company’s
management team as reasonably requested by Lee Equity and (b) may disclose
Confidential Information to any potential purchaser of the Company that executes
a customary confidentiality agreement that includes a prohibition on trading on
material non-public information (and Lee Equity shall provide the Company with
prompt

6



--------------------------------------------------------------------------------




written notice after execution thereof). Except as set forth in this Section
3.01, Lee Equity will not disclose Confidential Information to any third party.
(b)    “Confidential Information” shall mean any confidential or proprietary
information relating to the business or affairs of the Company or any of its
Affiliates, including, but not limited to, information relating to financial
statements, customer identities, potential customers, employees, sales
representatives, suppliers, servicing methods, equipment programs, strategies
and information, analyses, profit margins or other proprietary information used
by the Company or any of its Affiliates; provided, however, that Confidential
Information does not include any information which is in the public domain or
becomes known in the industry through no wrongful act on the part of Lee Equity;
provided that Confidential Information shall not include information that (i) is
or becomes generally known to the public other than as a result of a disclosure
by Lee Equity in violation of this Agreement, (ii) is or was available to Lee
Equity on a non-confidential basis prior to its disclosure to Lee Equity, or
(iii) was or becomes available to Lee Equity on a non-confidential basis from a
source other than the Company or a Board member, which source is or was (at the
time of receipt of the relevant information) not bound by a confidentiality
agreement with the Company or another person.
ARTICLE 4
MISCELLANEOUS
SECTION 4.01.     Binding Effect; Assignability; Benefit.
(a)    This Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective heirs, successors, legal representatives and
permitted assigns.
(b)    Neither this Agreement nor any right, remedy, obligation or liability
arising hereunder or by reason hereof shall be assignable by any party hereto
pursuant to any Transfer of Company Securities or otherwise; provided, however,
that in connection with any Transfer of Company Securities by Lee Equity (i) to
any of its Affiliates or (ii) of 10% or more of the issued and outstanding
Common Stock of the Company in a privately negotiated transaction (a “Third
Party Transfer”), in each case Lee Equity may assign all or any portion of its
rights as set forth in Article 2 and Article 3 to any such transferee who agrees
to be bound by this Agreement; provided, further, however, that in the case of a
Third Party Transfer, the requisite ownership thresholds set forth in this
Agreement shall apply to such third party transferee based on the number of
shares of Common Stock of the Company received by such third party transferee
from Lee Equity in such Third Party Transfer (and excluding any prior or
subsequent acquisitions of Common Stock by such transferee via an open market
transaction). Lee Equity shall provide the Company with prompt written notice
following a Third Party Transfer. Except for Section 2.04 and Section 4.12,
nothing in this Agreement, expressed

7



--------------------------------------------------------------------------------




or implied, is intended to confer on any Person other than the parties hereto,
and their respective heirs, successors, legal representatives and permitted
assigns, any rights, remedies, obligations or liabilities under or by reason of
this Agreement.
SECTION 4.02.     Notices. All notices, requests and other communications to any
party shall be in writing and shall be delivered in person, mailed by certified
or registered mail, return receipt requested, or sent by facsimile transmission,
If to the Company, to:
Papa Murphy’s Holdings, Inc.
8000 NE Parkway Drive, Suite 350
Vancouver, WA 98662
Attention: Victoria Blackwell
Fax: (360) 397-6665


If to Lee Equity, to:


Lee Equity Partners, LLC
650 Madison Avenue, 21st Floor
New York, New York 10022
Attention: Yoo Jin Kim
Fax: (646) 781-3700


In each case with a copy to:


Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, New York 10153
Attention: Douglas P. Warner, Esq.
Fax: (212) 310-8007


or, in each case, at such other address or fax number as such party may
hereafter specify for the purpose of notices hereunder by written notice to the
other parties hereto. All notices, requests and other communications shall be
deemed received on the date of receipt by the recipient thereof if received
prior to 5:00 p.m. in the place of receipt and such day is a Business Day in the
place of receipt. Otherwise, any such notice, request or communication shall be
deemed not to have been received until the next succeeding Business Day in the
place of receipt. Any notice, request or other written communication sent by
facsimile transmission shall be confirmed by certified or registered mail,
return receipt requested, posted within one (1) Business Day, or by personal
delivery, whether courier or otherwise, made within two (2) Business Days after
the date of such facsimile transmissions.

8



--------------------------------------------------------------------------------




Any Person that hereafter becomes a Stockholder shall provide its address and
fax number to the Company, which shall promptly provide such information to each
other Stockholder.
SECTION 4.03.     Waiver; Amendment; Termination.
(l)    No provision of this Agreement may be waived except by an instrument in
writing executed by the party against whom the waiver is to be effective. No
provision of this Agreement may be amended or otherwise modified except by an
instrument in writing executed by the Company and Lee Equity.
(m)    This Agreement shall terminate upon, (i) the written request of Lee
Equity or (ii) such time as Lee Equity or its Affiliates or any transferee of
Lee Equity or its Affiliates who agrees to be bound by this Agreement pursuant
to Section 4.01(b) owns less than 10% in the aggregate of the issued and
outstanding Common Stock of the Company.
SECTION 4.04.     Fees and Expenses. The Company shall pay the costs and
expenses incurred in connection with (i) the preparation, negotiation and
execution of this Agreement and (ii) Lee Equity’s enforcement of its rights and
remedies set forth in this Agreement.
SECTION 4.05.     Governing Law. This Agreement, and all claims or causes of
action (whether at law, in equity, in contract, in tort or otherwise) based
upon, arising out of, related to or otherwise in connection with this Agreement
or the transactions contemplated hereby, shall be exclusively governed by, and
construed in accordance with, the internal laws of the State of Delaware,
without giving effect to principles or rules of conflict of laws to the extent
such principles or rules would require or permit the application of laws of
another jurisdiction (including any claim or cause of action based upon, arising
out of or related to any representation or warranty made in or in connection
with this Agreement or as an inducement to enter into this Agreement).
SECTION 4.06.     Jurisdiction. The parties hereby agree that any suit, action
or proceeding (whether at law, in equity, in contract, in tort or otherwise)
seeking to enforce any provision of, or based on any matter arising out of or in
connection with, this Agreement or the transactions contemplated hereby
(including any claim or cause of action based upon, arising out of or related to
any representation or warranty made in or in connection with this Agreement or
as an inducement to enter into this Agreement) shall be exclusively brought in
the United States District Court for the Southern District of New York or any
New York State court sitting in New York City, so long as one of such courts
shall have subject matter jurisdiction over such suit, action or proceeding, and
that any case of action arising out of this Agreement shall be deemed to have
arisen from a transaction of business in the State of New York, and each of the
parties hereby irrevocably consents to the exclusive jurisdiction of such courts
(and of the appropriate appellate courts therefrom) in any such suit, action or
proceeding and

9



--------------------------------------------------------------------------------




irrevocably waives, to the fullest extent permitted by law, any objection that
it may now or hereafter have to the laying of the venue of any such suit, action
or proceeding in any such court or that any such suit, action or proceeding
which is brought in any such court has been brought in an inconvenient forum.
Process in any such suit, action or proceeding may be served on any party
anywhere in the world, whether within or without the jurisdiction of any such
court. Without limiting the foregoing, each party agrees that service of process
on such party as provided in Section 4.03 shall be deemed effective service of
process on such party.
SECTION 4.07.     Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
(WHETHER AT LAW, IN EQUITY, IN CONTRACT, IN TORT OR OTHERWISE) ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
SECTION 4.08.     Specific Enforcement; Cumulative Remedies. The parties hereto
acknowledge that money damages may not be an adequate remedy for violations of
this Agreement and that any party, in addition to any other rights and remedies
which the parties may have hereunder or at law or in equity, may, in his or its
sole discretion, apply to a court of competent jurisdiction for specific
performance or injunction or such other relief as such court may deem just and
proper in order to enforce this Agreement or prevent any violation hereof and,
to the extent permitted by applicable law, each party waives any objection to
the imposition of such relief. All rights, powers and remedies provided under
this Agreement or otherwise available in respect hereof at law or in equity
shall be cumulative and not alternative, and the exercise or beginning of the
exercise of any thereof by any party shall not preclude the simultaneous or
later exercise of any other such rights, powers or remedies by such party.
SECTION 4.09.     Entire Agreement. This Agreement and any exhibits and other
documents referred to herein constitute the entire agreement and understanding
among the parties hereto in respect of the subject matter hereof and thereof and
supersede all prior and contemporaneous agreements and understandings, both oral
and written, among the parties hereto, or between any of them, with respect to
the subject matter hereof and thereof.
SECTION 4.10.     Severability. If any term, provision, covenant or restriction
of this Agreement is held by a court of competent jurisdiction or other
authority to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions of this Agreement shall remain in full
force and effect and shall in no way be affected, impaired or invalidated. Upon
such a determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner so that the transactions contemplated hereby be
consummated as originally contemplated to the fullest extent possible.

10



--------------------------------------------------------------------------------




SECTION 4.11.     Counterparts; Effectiveness. This Agreement may be executed in
any number of counterparts, each of which shall be deemed to be an original,
with the same effect as if the signatures thereto and hereto were upon the same
instrument.
SECTION 4.12.     No Recourse. Notwithstanding anything that may be expressed or
implied in this Agreement, and notwithstanding the fact that the entity
comprising Lee Equity is a limited liability company, each party to this
Agreement covenants, agrees and acknowledges that no recourse under this
Agreement or any documents or instruments delivered in connection with this
Agreement shall be had against any of Lee Equity’s current or future directors,
officers, employees, general or limited partners, members, managers or trustees,
or any partner, member, manager or trustee, as such, whether by the enforcement
of any assessment or by any legal or equitable proceeding, or by virtue of any
statute, regulation or other applicable law, it being expressly agreed and
acknowledged that no personal liability whatsoever shall attach to, be imposed
on or otherwise be incurred by any of Lee Equity’s current or future officers,
agents, employees, directors, managers, members, or any Affiliates or assignees
thereof, as such, for any obligation of Lee Equity under this Agreement or any
documents or instruments delivered in connection with this Agreement for any
claim based on, in respect of or by reason of such obligations or their creation
(in each case, except in the case of any such Person trading on material
non-public Confidential Information in violation of Section 3.01 and applicable
law).
[The remainder of this page is intentionally left blank.]

11



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.


PAPA MURPHY’S HOLDINGS, INC.


By:    /s/ Ken Calwell______________________
Name: Ken Calwell
Title: Chief Executive Officer and President




LEP PAPA MURPHY’S HOLDINGS, LLC




By:    /s/ Joseph B. Rotberg_________________
Name: Joseph B. Rotberg
Title: Chief Financial Officer







[SIGNATURE PAGE TO STOCKHOLDER’S AGREEMENT]

